77 Mich. App. 108 (1977)
258 N.W.2d 162
PEOPLE
v.
BRYANT
Docket No. 19813.
Michigan Court of Appeals.
Decided June 21, 1977.
*109 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward R. Wilson, Research, Training & Appeals, and Larry L. Roberts, Assistant Prosecuting Attorney, for the people.
Lawrence Baron, Assistant State Appellate Defender, for defendant.
Before: D.E. HOLBROOK, P.J., and BASHARA and W.F. HOOD,[*] JJ.
PER CURIAM.
The defendant was charged with the offenses of premeditated first-degree murder, MCLA 750.316; MSA 28.548, and conspiracy to commit murder, MCLA 750.157a; MSA 28.354(1). On January 10, 1974, in a nonjury trial, defendant was convicted of the offenses charged. Defendant was sentenced on January 17, 1974, to concurrent life terms on each of the offenses. Defendant's petition for appointed appellate counsel was filed January 21, 1974; counsel was appointed on February 5, 1974; and the claim of appeal was filed March 11, 1974. By an order dated March 12, 1975, this Court remanded defendant's appeal to the trial court for an evidentiary hearing regarding defendant's contention that he was deprived of effective assistance of counsel at the trial court level with respect to defendant's insanity defense. An evidentiary hearing was held by the trial court on August 4-6 and 28, 1975. Subsequently, the trial court denied defendant's motion for a new trial, finding that defendant had not been deprived *110 of effective assistance of counsel. Defendant brings this appeal as of right.
Defendant presents this Court with several issues on appeal. One of defendant's allegations of error requires a reversal of defendant's conviction. Defendant contends that his trial counsel's failure to adequately prepare and present an insanity defense deprived defendant of effective assistance of counsel. Defendant's contention is correct.
In People v Garcia, 398 Mich. 250; 247 NW2d 547 (1976), the Supreme Court adopted the ineffective assistance of counsel standard enunciated in Beasley v United States, 491 F2d 687 (CA 6, 1974). The Garcia-Beasley, standard requires that a defendant be represented by counsel who performs at least as well as a lawyer with ordinary training and skill in the criminal law. Defendant's representation in the instant case did not comport with the Garcia-Beasley standard. Although defendant's trial counsel filed notice of an intention to claim an insanity defense, defendant's trial counsel failed to arrange for defendant to undergo a criminal responsibility evaluation. Further, defendant's trial counsel failed to present any expert witness testimony regarding defendant's criminal responsibility at the time of the commission of the offense for which he was charged. Trial counsel's failure to adequately prepare and present defendant's insanity defense is unexplainable, especially in light of defendant's mental history. Defendant had attempted suicide on several different occasions, both prior to and after the commission of the offense for which he was convicted. Additionally, defendant initially was declared to be incompetent to stand trial. In light of these facts, defendant's trial counsel's failure to arrange for a psychiatric evaluation of defendant regarding defendant's *111 criminal responsibility was inexcusable. People v Tumpkin, 49 Mich. App. 262; 212 NW2d 38 (1973).
Defendant presents three other issues. Due to this Court's resolution of defendant's ineffective assistance of counsel issue, however, these other issues need not be the subject of decisional discussion. In order to prevent the recurrence of possible error, however, we take this opportunity to point out that it is the duty of the prosecutor to disclose any bargain made with any witness in exchange for his or her testimony. People v Trombley, 67 Mich. App. 88; 240 NW2d 279 (1976).
Reversed and remanded.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.